—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered October 30, 1996, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly considered his perjury in imposing sentence (see, People v Harris, 272 AD2d 225; People v Davila, 238 AD2d 625; People v Malcolm, 216 AD2d 118).
The defendant’s remaining contention is without merit. Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.